SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1273
CA 11-02247
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF RUBEN VELEZ,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK
STATE DIVISION OF PAROLE,
RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK K. WALSH OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered June 17, 2011 in a proceeding pursuant to CPLR
article 78. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Inasmuch as petitioner has been released to parole
supervision, his appeal from the judgment denying his CPLR article 78
petition seeking release to parole has been rendered moot (see People
ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410,
1410, lv denied 19 NY3d 807; People ex rel. Graham v Fischer, 70 AD3d
1381, 1381-1382; People ex rel. Mitchell v Unger, 63 AD3d 1591, 1591),
and the exception to the mootness doctrine does not apply herein (see
Baron, 94 AD3d at 1410; Graham, 70 AD3d at 1381-1382; see generally
Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court